Mr. Justice Carter delivered the opinion of the court: At the time this lease was made the canal commissioners had no power to sell land in Chicago. Previous to 1874 they had both power of sale and of giving leases practically unlimited as to time. (Granger v. Board of Trustees, 18 Ill. 443; Sanitary District of Chicago v. Adam, 179 id. 406.) From 1874 to 1891 the law allowed them to lease land for a maximum term of ten years. From 1891 to 1899 the law permitted them to lease the lands for not more than twenty years, and in the last named year an amendment gave the canal commissioners power of sale of canal lands in Chicago, the same as they had with other canal lands in the State. This lease was made March 7, 1896, when the canal commissioners only had power to lease the land not exceeding twenty years. Appellant contends that at that date the board not only had the power to lease the lands for the length of the term provided in the lease, but also to provide for a renewal of the lease on the terms and conditions, as to improvements, set forth in said provision of the lease, and while the appellant could not claim a lien as against the State or the canal commissioners, yet the board did have power to bind their assigns. Appellees insist that neither of these contentions is in accordance with the law. It appears that the land was not re-let, but, the law having been changed in the meantime, it was sold in April, 1904, subject to the lease of appellant, and it is contended by him that it was purchased subject to the charge of an implied lien in his favor as to the improvements. If the commissioners had the power not only to lease for twenty years but to encumber the land with a lien for improvements, then substantially they would have, indirectly, the power of sale and a conveyance to enforce the lien, which the legislature never intended to give them. Statutes delegating powers to public officers must be strictly construed, and all parties interested must look to the statute for the grant of power. (2 Lewis’ Sutherland on Statutory Construction,—2d ed.—sec. 562; Illinois and Michigan Canal v. Calhoun, 1 Scam. 521; State of Illinois v. Delafield, 8 Paige’s Ch. 526; 26 Am, & Eng. Ency. of Law,—2d ed.—p. 665, and authorities there cited.) Under the act of 1836 this court held that the canal commissioners had no authority to annex other conditions or terms than those provided in the act. When the language is clear and admits of but one meaning there is no room for construction. Courts cannot change the clear meaning of words used, even though the consequences appear not to be such as were contemplated. (St. Louis and Cairo Railroad Co. v. Postal Telegraph Co. 173 Ill. 508; 26 Am. & Eng. Ency. of Law,—2d ed.—p. 598, and cases there cited.) We are of the opinion that the canal commissioners had no power to provide, as they did in this lease, that if the premises should not be re-let to appellant then the new tenant should be required to take the improvements at an appraised value. Appellant contends that even though this be the law, still he is entitled to an equitable lien as against the purchasers. The provision of the lease in question refers to subsequent lessees and says nothing as to purchasers. Courts cannot make contracts for the parties, and where the meaning is plain another meaning cannot be added by implication or intendment. (Traynor v. Palmer, 86 Ill. 477; Rufner v. McConnel, 14 id. 168; Furey v. Town of Gravesend, 104 N. Y. 405.) It has been held in some jurisdictions that where there is no express agreement, equity gives a lien, or the equivalent of a lien, where in no other way rights can be secured. (3 Pomeroy’s Eq. Jur.—3d ed.—p. 1241; 19 Am. & Eng. Ency. of Law,—2d ed.—p. 19, and authorities there cited.) But this court has held that equity will not give active relief to one who, under a mistaken belief as to the title of the property, places permanent improvements thereon. (Williams v. Vanderbilt, 145 Ill. 238; Dewey v. Eckert, 62 id. 218; Butler v. Butler, 164 id. 171.) In Williams v. Vanderbilt, supra, it is stated that the giving of a lien, such as is here contended for under the general doctrine of equity, even though the right can be secured in no other way, is carrying the doctrine of equitable liens further than the courts have generally gone. The right of a tenant to receive payment from a landlord for improvements placed on the demised premises during the term arises from no right or duty from the relation of landlord and tenant, but is always a matter of express contract, and the tenant only has such rights as are given him by his contract. (Gardner v. Watson, 18 Ill. App. 386; Watson v. Gardner, 119 id. 312; Mathes v. Dobschuetz, 72 id. 438.) The vendee cannot be held to pay for these improvements, as the lease does not so provide. Other questions raised in the briefs need not be considered, in view of the findings heretofore set out. The judgment of the Appellate Court will be affirmed. Judgment affirmed.